DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
the abstract uses legal phraseology including “disclosure” and is more than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Specification/Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OPTICAL MICROSOPE AND SYSTEM INCLUDING ILLUMINATION TO CHANGE FUNCTION OF BIOMATERIAL.

Claim Objections
Claim 17 is objected to because of the following informalities:  “…optical member that images a light flux from the first illumination optical system on a specimen surface; and an imaging optical system for imaging the specimen surface, the imaging optical system including an imaging optical member and an imaging element; a controller that controls an operating state of the optical microscope device; and an image processor that performs image processing on a captured image of the specimen generated by the imaging element.” Should be “…optical member that images a light flux from the first illumination optical system on a specimen surface; .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Mitsutoyo Corp, (From IDS: JP 2009 282112. See J-PlatPat translation for mapping to claims). 

Regarding claim 1: Mitsutoyo Corp teaches an optical microscope device comprising: 
a first illumination optical system including a light source that emits illumination light for illuminating a specimen [¶0002 teaches: microscope is used for observing a sample by scanning a convergent light spot on a sample] including biomaterials changing functions in response to light [¶0002 teaches: morphological observation of living cells, physiological response observation, and the like in technical fields such as biological related and biotechnological], 
a liquid crystal on silicon (LCOS) spatial light modulation element that controls a polarization state of the illumination light [¶0008 teaches: optical space modulator composed of an LCOS capable of reflecting the laser beam from the light source by rotating the polarization direction of each pixel constituting a plurality of beam spots], 
a first illumination optical member that uniformly illuminates the LCOS spatial light modulation element [¶0016 teaches: microscope 1 includes, for example, a light source 11, See also Fig. 1, element 11], and 
a polarization optical element that controls a transmission state of the illumination light directed to the specimen from the LCOS spatial light modulation element in response to the polarization state of the illumination light [¶0018 teaches: The polarizing beam splitter 15 (i.e. polarization optical element) separates the light entering through the polarizing plate 14 by its polarization component]; 
a second illumination optical system including a second illumination optical member that images a light flux from the first illumination optical system on a specimen surface [¶0022 teaches: return light from the measurement surface of the sample…reflected by the polarization beam splitter 15 toward the CCD camera 29, and is imaged on the imaging surface of the CCD camera 29]; and 
an imaging optical system for imaging the specimen surface, which includes an imaging optical member and an imaging element [¶0027 teaches: A sample 49 is irradiated through the pinhole 43 and the beam splitter 44 through an objective lens 45, and the reflected light is reflected by a beam splitter 44 through an objective lens 45 and is imaged on a CCD camera 47 via a pinhole 46 to obtain an image.].

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
[¶0033 teaches: pixels 21 viewed from the surface 20 a, and the phase of the incident light can be changed (i.e. using polarization compensation element 20) for each pixel 21].

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
In addition,  Mitsutoyo Corp teaches wherein the first illumination optical system further includes a speckle removal element [¶0003 teaches: a laser beam irradiated from a light source is drawn in a dotted shape, and an image of this point is shaken (i.e. to remove speckle) by a mirror which rotates in a sector shape and is scanned by a laser beam generated on a sample].

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
In addition,  Mitsutoyo Corp teaches wherein the first illumination optical system and the second illumination optical system site-specifically apply the illumination light to the specimen surface [¶0008 teaches: spot light (i.e. site-specific) reflected by the optical space modulator and projected on the sample surface].

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 4.
In addition,  Mitsutoyo Corp teaches wherein the first illumination optical system and the second illumination optical system time-specifically apply the illumination light to the specimen surface [¶0038 teaches: scan the entire surface of the sample 4 by changing the ON control 20 times in the light spatial modulator 1 and turning on all the pixels. Thus, an image of the sample 19 can be accurately imaged on the CCD camera 29 in real time.].

Regarding claim 16: Mitsutoyo Corp teaches an optical microscope device comprising: 
a first illumination optical system including a light source that emits illumination light for illuminating a specimen [¶0002 teaches: microscope is used for observing a sample by scanning a convergent light spot on a sample] including biomaterials changing their functions in response to light [¶0002 teaches: morphological observation of living cells, physiological response observation, and the like in technical fields such as biological related and biotechnological], 
a liquid crystal on silicon (LCOS) spatial light modulation element that controls a polarization state of the illumination light [¶0008 teaches: optical space modulator composed of an LCOS capable of reflecting the laser beam from the light source by rotating the polarization direction of each pixel constituting a plurality of beam spots], 
a first illumination optical member that uniformly illuminates the LCOS spatial light modulation element [¶0016 teaches: microscope 1 includes, for example, a light source 11, See also Fig. 1, element 11], and 
a polarization optical element that controls a transmission state of the illumination light directed to the specimen from the LCOS spatial light modulation element in response to the polarization state of the illumination light [¶0018 teaches: The polarizing beam splitter 15 (i.e. polarization optical element) separates the light entering through the polarizing plate 14 by its polarization component]; 
a second illumination optical system including a second illumination optical member that images a light flux from the first illumination optical system on a specimen surface [¶0022 teaches: return light from the measurement surface of the sample…reflected by the polarization beam splitter 15 toward the CCD camera 29, and is imaged on the imaging surface of the CCD camera 29]; and 
an imaging optical system for imaging the specimen surface, the imaging optical system including an imaging optical member and an imaging element [¶0027 teaches: A sample 49 is irradiated through the pinhole 43 and the beam splitter 44 through an objective lens 45, and the reflected light is reflected by a beam splitter 44 through an objective lens 45 and is imaged on a CCD camera 47 via a pinhole 46 to obtain an image.].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutoyo Corp in view of Namba et al., (2009/0086314).

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Mitsutoyo Corp explicitly teaches wherein the specimen includes the biomaterials containing a luminescent protein that emits light when illumination light with a predetermined wavelength is applied or the biomaterials labeled with a predetermined light-emitting pigment.
In a related field of endeavor, Namba teaches wherein the specimen includes the biomaterials containing a luminescent protein that emits light when illumination light with a predetermined wavelength is applied or the biomaterials labeled with a predetermined light-emitting pigment [¶0344 teaches: "detectable marker" includes a molecule that emits a detectable signal when excited with a predetermined wavelength.] 
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Namba’s teaching of specimens including biomaterials labeled with a predetermined light-emitting pigment into Mitsutoyo Corp’s optical microscope device for the benefit, as taught by Namba, of an optical system for observing a biological specimen using a nontoxic luminescent image, which is very advantageous. [Namba, ¶0313]

Regarding claim 7: the essence of the claim is taught above in the rejection of claim 6.
However, it does not appear that Mitsutoyo Corp explicitly teaches wherein the first illumination optical system includes a plurality of light sources, wherein the luminescent protein emits light or the light-emitting pigment is excited to emit light according to the illumination light applied from at least any of the plurality of light sources.
In a related field of endeavor, Namba teaches wherein the first illumination optical system includes a plurality of light sources, wherein the luminescent protein emits light or the light-emitting pigment is excited to emit light according to the illumination light applied from at least any of the plurality of light sources [¶0415 teaches: In the example of employing the fluorometry together as shown in FIG. 31, it is determined which one is used, LED-G (green) or LED-B (blue), or the brightness of the LED illumination 41 C is determined.].
The motivation to combine is the same as for claim 6. [See teaching above]


Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutoyo Corp modified by Namba and in view of Fujii (From IDS: US 2014/0152795).

Regarding claim 8: the essence of the claim is taught above in the rejection of claim 7.
However, it does not appear that Mitsutoyo Corp modified by Namba explicitly teaches wherein, in the first illumination optical system, an application pattern of the illumination light is controlled by the LCOS spatial light modulation element in response to a light-emitting state of the specimen.
[¶0051 teaches: The PMT 13, which has detected the fluorescence, transmits an electric signal to the computer 70; and During patterned irradiation, the computer 70 functions as a control unit that sets for the LCOS 3 a modulation amount of the phase of laser light in accordance with a pattern to be formed (i.e. in response to a light-emitting state of the specimen) on the sample 11 with the laser light.].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Fujii’s teaching of control of the LCOS spatial light modulation element responding to the light emissions of the specimen into Mitsutoyo Corp modified by Namba’s optical microscope device for the benefit, as taught by Fujii, of performing prescribed irradiation in accordance with a designation. [Fujii, Background]

Regarding claim 13: the essence of the claim is taught above in the rejection of claim 8.
In addition,  Mitsutoyo Corp teaches wherein, in the first illumination optical system, the LCOS spatial light modulation element is controlled such that the LCOS spatial light modulation element causes the site-specific illumination light to trace the biomaterials [¶0008 teaches: spot light (i.e. site-specific) reflected by the optical space modulator and projected on the sample surface].


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutoyo Corp in view of Iguchi et al., (US 2017/0208308).
 
Regarding claim 9: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Mitsutoyo Corp explicitly teaches further comprising a second illumination optical system including a second light source that applies second illumination light to the specimen surface and a third illumination optical member that uniformly illuminates the specimen surface.
In a related field of endeavor, Iguchi teaches further comprising a second illumination optical system including a second light source that applies second illumination light to the specimen surface and a third illumination optical member that uniformly illuminates the specimen surface [¶0067 teaches: the illumination light WL emitted from the superimposing lens 33a (i.e. third illumination optical member) uniformly illuminates the object to be illuminated].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iguchi’s teaching of a third illumination optical member that uniformly illuminates the specimen into Mitsutoyo Corp’s optical microscope device for the benefit, as taught by Iguchi, of a technology for accurately adjusting a light source even when variations occur in a sensor which performs the measurement of light. [Iguchi, Summary]

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutoyo Corp in view of Cartlidge et al., (US 2004/0159772).

Regarding claim 11: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Mitsutoyo Corp explicitly wherein the first illumination optical system and the second illumination optical system are arranged as transmissive illumination with respect to the imaging optical system.
In a related field of endeavor, Iguchi teaches wherein the first illumination optical system and the second illumination optical system are arranged as transmissive illumination with respect to the imaging optical system [¶0051 teaches: and a transmissive illumination module 950].
an image processor that performs image processing on a captured image of the specimen generated by the imaging element.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsutoyo Corp in view of Ito et al., (From IDS: US Patent No 6,384,968).

Regarding claim 17: Mitsutoyo Corp teaches an optical microscope system comprising: an optical microscope device including: 
a first illumination optical system including a light source that emits illumination light for illuminating a specimen [¶0002 teaches: microscope is used for observing a sample by scanning a convergent light spot on a sample] 
a liquid crystal on silicon (LCOS) spatial light modulation element that controls a polarization state of the illumination light [¶0008 teaches: optical space modulator composed of an LCOS capable of reflecting the laser beam from the light source by rotating the polarization direction of each pixel constituting a plurality of beam spots], 
[¶0016 teaches: microscope 1 includes, for example, a light source 11, See also Fig. 1, element 11], and 
a polarization optical element that controls a transmission state of the illumination light directed to the specimen from the LCOS spatial light modulation element in response to the polarization state of the illumination light [¶0018 teaches: The polarizing beam splitter 15 (i.e. polarization optical element) separates the light entering through the polarizing plate 14 by its polarization component]; 
a second illumination optical system including a second illumination optical member that images a light flux from the first illumination optical system on a specimen surface [¶0022 teaches: return light from the measurement surface of the sample…reflected by the polarization beam splitter 15 toward the CCD camera 29, and is imaged on the imaging surface of the CCD camera 29]; and 
an imaging optical system for imaging the specimen surface, the imaging optical system including an imaging optical member and an imaging element [¶0027 teaches: A sample 49 is irradiated through the pinhole 43 and the beam splitter 44 through an objective lens 45, and the reflected light is reflected by a beam splitter 44 through an objective lens 45 and is imaged on a CCD camera 47 via a pinhole 46 to obtain an image.];
a controller that controls an operating state of the optical microscope device [¶0038 teaches: by changing the 16 on control in the optical space modulator 20, all of the pixels can be turned on].

In a related field of endeavor, Ito teaches an image processor that performs image processing on a captured image of the specimen generated by the imaging element [Col 5, Lines 50-51 teaches: An output signal from this CCD 116 is converted to a high definition video signal by the image processor 117].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ito’s teaching of an image processor into Mitsutoyo Corp’s optical microscope device for the benefit, as taught by Ito, of producing a high definition video signal. [Ito, Col 5]

Allowable Subject Matter
Claims 10, 12, 14-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARNIE A MATT/Primary Examiner, Art Unit 2485